         Case 1:20-cv-00452-CLM Document 6 Filed 04/23/20 Page 1 of 1                   FILED
                                                                               2020 Apr-23 PM 03:26
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

THOMAS JOHNSON,                          }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }       Case No. 1:20-CV-452-CLM
                                         }
CIRCLE K STORES, INC., et al.,           }
                                         }
      Defendant.                         }

                                      ORDER

      On April 22, 2020, Plaintiff Johnson filed his Motion to Remand. (Doc. 4).

The Court hereby ORDERS Defendant Circle K Stores, Inc. to show cause in

writing on or before Thursday, May 7, 2020 why the Court should not grant

Johnson’s Motion. Circle K Stores, Inc.’s response shall not exceed ten (10) pages,

double-spaced.

      Johnson may reply on or before Thursday, May 14, 2020. Johnson’s reply,

if any, shall not exceed five (5) pages, double-spaced.

      DONE and ORDERED this 23rd day of April, 2020.



                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE
